Citation Nr: 1528775	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  14-06 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for chronic low back pain.

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	David S. Russotto, Attorney


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1979 to June 1992, from October 2001 to November 2003, and from September 2005 to April 2009.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

Additional evidence has been submitted subsequent to the last statement of the case.  RO review of such evidence was waived by the Veteran's attorney in a March 2015 statement.  

The Board notes a statement of the case was furnished to the Veteran and his attorney in June 2015 on 10 issues.  To date, a substantive appeal has not been submitted and the issues have not been certified to the Board.  Accordingly, they are not presently before the Board.

In his brief, the Veteran's attorney raised multiple issues not presently before the Board, such as the evaluation to be assigned to disabilities not yet service connected.  Such matters do not arise until after service connection is granted and effectuated by an RO rating decision, and such matters must be separately appealed.  See generally Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (because appellant's first appeal concerned rejection of logically up-stream element of service connection, appeal could not concern logically down-stream element of disability rating).  Accordingly, there is no action as to such arguments required by the Board at this time.  
 
The Veteran's attorney also raised a claim for a total disability rating based on individual unemployability due to all of the Veteran's disabilities, for service connection for lower extremity radiculopathy, and to reopen a previously denied claim for service connection for sleep apnea.  Such matters have not been addressed by the RO in the first instance, and they are REFERRED to the agency of original jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

The issue of entitlement to an initial rating in excess of 30 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record is at least in equipoise as to whether the Veteran's lumbar spine disability was incurred in service.


CONCLUSION OF LAW

The criteria for establishing service connection for a lumbar spine disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or  injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2014).  Evidence of continuity of symptomatology from the time      of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A.      §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). 

The Veteran contends that he currently suffers from a lumbar spine disability due  to an injury he sustained in service, to include falling off of a truck during Desert Storm.

In this case, the medical evidence shows that the Veteran has a current lumbar spine disability.  In this regard, the December 2013 VA contract (QTC) examination report contains x-ray findings of lumbar levoscoliosis.  The 2013 examiner also noted diagnoses of lumbar strain, intervertebral disc syndrome of the left sciatic nerve, and lumbar scoliosis.  VA treatment records also note chronic low back pain, status-post back surgery in 2009 and 2010.  Thus, the remaining question before the Board is whether such disability is related to service.

The Veteran's service treatment records show that the Veteran was treated for complaints of back pain repeatedly throughout his time in service.  While x-rays obtained in March 2001 revealed some degenerative disc disease, as did those obtained in March 2004, x-rays obtained in conjunction with the Veteran's separation from service in January 2009 showed no degenerative disc or joint disease and no spondylosis.

A pre-discharge examination in February 2009 shows that the Veteran reported experiencing pain in his lumbar spine since he fell off of a truck in 1991.  Objective findings of the thoracolumbar spine with repetitive motion showed flexion of 90 degrees and extension of 30 degrees with no pain noted.  Bilateral flexion was to  30 degrees.  Rotation was 30 degrees on the right and the left.  Ultimately, the examiner stated that there were no objective findings to support the Veteran's lumbar spine complaints.

The Veteran was afforded a VA contract examination in December 2013.  After reviewing the record and examining the Veteran, the examiner opined that it was at least as likely as not that the Veteran's back disability was caused by or related to his military service.  In support of the opinion the examiner noted that the Veteran had no complaints of lower back pain upon his entrance to service, that he was frequently seen for complaints of lower back pain thereafter, and that he reported chronic back pain at his separation from service.

Additionally, the record also contains a nexus opinion from a private chiropractic physician, Dr. Keefer.  After reviewing the Veteran's treatment records, Dr. Keefer opined that it is more likely than not that the Veteran's current conditions are a continuation of his initial back injury in 1991.  In support of his opinion Dr. Keefer noted that aside from the reported fall in 1991, the Veteran had not sustained any other back injury.  He also noted that while the 2009 examiner found that there was no objective evidence of a lumbar spine disability, MRI images obtained in July 2012 showed marked spinal changes; Dr. Keefer opined that those changes could not occur in such a short period of time. 

After review of the record, the Board notes that there is competent medical  evidence both in favor of and against the claim for service connection for a low  back disability.  The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2014). 

The mandate to accord the benefit of the doubt is triggered when the evidence      has reached a stage of balance.  In this matter, the Board finds that the probative evidence of record is at least in equipoise as to whether the Veteran's current low back disability is related to service.  Accordingly, the benefit of the doubt rule will be applied, and service connection for a low back disability is granted.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2014).


ORDER

Service connection for a low back disability is granted.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary for the PTSD claim.

The Veteran was last afforded an examination for his service-connected PTSD in December 2010.  Subsequent VA treatment notes the Veteran reporting additional symptoms.  As the latest treatment records for PTSD are dated in 2013 and it has been over 4 years since the last examination, the Board finds that a new VA examination is warranted.  Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Additionally, while receiving VA treatment in March 2011 the Veteran reported receiving private treatment for his PTSD from a civilian psychiatrist.  These medical records should be requested.  Updated VA treatment records should also   be requested.  38 U.S.C.A. § 5103A(c) (West 2014).




Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to provide completed release forms with the names and addresses of medical care providers who have treated him for his PTSD.  After securing the necessary release, the AOJ should request any relevant records identified.  If any requested records are not available, the Veteran should be notified of such.  

2. Associate updated VA treatment records dating since July 2013 with the claims file.

3. After the above has been completed to the extent possible, schedule the Veteran for a VA psychiatric examination to assess the current severity of his service-connected PTSD.  The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The examiner should indicate the impact of the disorder on the Veteran's occupational and social functioning and employability.

4. After undertaking the development above, the Veteran's claim should be readjudicated.  If the benefit sought    on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate  period to respond thereto before the case is returned     to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


